DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 07 December 2020 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 December 2020.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dierickx (US 8,895,120 B2) in view of Mason et al. (US 3,420,924).

Dierickx does not disclose that the B-layers comprise an effect pigment or that the effect pigment is a pearlescent pigment and comprises form about 0.01% to about 10% by weight of the B-layers.
Mason discloses incorporating 0.2 to 5% by weight (i.e. overlapping about 0.01 to about 10% by weight) of a pearlescent pigment into a resin to provide a lustrous effect (C2/L55-C3/L6).
Dierickx and Mason are analogous art because they both teach about incorporating pigments into a resin.  It would have been obvious to one of ordinary skill in the art to use a pearlescent pigment in the amounts disclosed by Mason in the layers corresponding to B layers of Dierickx in order to provide a lustrous effect to the container for aesthetic purposes. 

Regarding claims 5 and 6, while there is no specific disclosure of the first portion having a matte region or a second portion having a glossy portion, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to try having different portions of the container having matte finish and gloss finish in the recited ranges in order to provide a container having a unique and aesthetically pleasing appearance.
Regarding claim 8, while Dierickx discloses that the container may have opaque or substantially opaque portions (C11/L5-50, C4/L20-30), Dierickx does not specifically disclose that the container has an opacity form about 70% to about 95% and wherein the opacity varies by less than 25% over the length of the article.  However, it is the examiners position that it would have been obvious to one of ordinary skill in the art to try an opaqueness in this range and to have the opaqueness be relatively uniform to provide a container having an aesthetically pleasing appearance.
Regarding claim 9, while there is no specific disclosure of Critical Normal Load, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to adjust the strength of the container (for example by adjusting wall thickness) depending on the end use of the container and would thereby arrive at the claimed Critical Normal Load.
Regarding claim 11, while there is no specific of wall thickness, it would have been obvious to one of ordinary skill in the art to adjust the thickness based on the 
Regarding claim 14, it would appear from Figures 13-18 that the container has a non-cylindrical shape given the presence of the shoulder, mouth and bottom portions.  Alternatively, it is the examiner’s position that it would have been obvious to give the container a non-cylindrical shape as a matter of design choice. 
Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04[R-1].

Allowable Subject Matter

Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/Primary Examiner, Art Unit 1782